

117 HR 3937 IH: Ending Critical Race Theory in D.C. Public Schools Act
U.S. House of Representatives
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3937IN THE HOUSE OF REPRESENTATIVESJune 16, 2021Mr. Grothman (for himself, Mr. Norman, Mr. Fallon, Mr. Gibbs, and Mr. Jackson) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo promote dignity and nondiscrimination in the District of Columbia Public Schools and the District of Columbia Public Charter Schools.1.Short titleThis Act may be cited as the Ending Critical Race Theory in D.C. Public Schools Act .2.Sense of CongressIt is the sense of Congress that administrators, faculty, and other employees of the District of Columbia Public Schools and the District of Columbia Public Charter Schools should maintain policies in accordance with title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.).3.Dignity and nondiscrimination in public education in the District of Columbia(a)In generalNo employee of the District of Columbia Public Schools or the District of Columbia Public Charter Schools shall compel a teacher or student to adopt, affirm, adhere to, or profess ideas that promote race or sex stereotyping or scapegoating.(b)Directing or compelling students To adopt prohibited ideasNo course of instruction or unit of study in the District of Columbia Public Schools or the District of Columbia Public Charter Schools may direct or otherwise compel students to personally adopt, affirm, adhere to, or profess ideas that promote race or sex stereotyping or scapegoating.(c)Directing or compelling teachers To adopt prohibited ideasNo course of instruction, unit of study, or professional development or training program of the District of Columbia Public Schools or the District of Columbia Public Charter Schools may direct or otherwise compel teachers to personally adopt, affirm, adhere to, or profess ideas that promote race or sex stereotyping or scapegoating.(d)Race or sex stereotyping or scapegoating definedFor the purposes of this Act, the term race or sex stereotyping or scapegoating consists of the following list of prohibited divisive concepts:(1)One race or sex is inherently superior to another race or sex.(2)The United States is fundamentally racist or sexist.(3)An individual, by virtue of his or her race or sex, is inherently racist, sexist, or oppressive, whether consciously or unconsciously.(4)An individual should be discriminated against or receive adverse treatment solely or partly because of his or her race or sex.(5)Members of one race or sex cannot and should not attempt to treat others without respect to race or sex.(6)An individual’s moral character is necessarily determined by his or her race or sex.(7)An individual, by virtue of his or her race or sex, bears responsibility for actions committed in the past by other members of the same race or sex.(8)Any individual should feel discomfort, guilt, anguish, or any other form of psychological distress on account of his or her race or sex.(9)Meritocracy or traits such as a hard work ethic are racist or sexist, or were created by a particular race to oppress another.4.SeverabilityIf any provision of this Act, or the application of a provision of this Act to any person or circumstance, is held to be unconstitutional, the remainder of this Act, and the application of the provisions to any person or circumstance, shall not be affected by the holding.